Citation Nr: 0831113	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  03-29 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an increased rating for peptic ulcer 
disease (PUD) with gastritis, currently evaluated as 
40 percent disabling. 

2. Entitlement to an effective date earlier than 
March 14, 2001, for a 40 percent rating for PUD with 
gastritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from July 1979 to July 1982 
and from March 1989 to February 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the issues on appeal. The 
Board remanded the instant claims for further development in 
May 2006. 

The veteran asserts that she has a claim for an increased 
rating for hypertension and an earlier effective date for the 
grant of service connection for hypertension. However, there 
is no evidence of a rating decision in the claims folder 
referencing either of those claims. This matter is REFERRED 
to the RO for further clarification and any other development 
deemed necessary. 


FINDINGS OF FACT

1. The veteran's service-connected PUD with gastritis is 
productive of symptomatology no more than moderately severe; 
severe symptoms producing pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, weight loss productive of definite 
impairment of health or chronic gastritis with severe 
hemorrhages or large ulcerated or eroded areas have not been 
shown. 

2. By rating decision of September 1993, service connection 
for PUD with gastritis was granted and a 10 percent rating 
was awarded, effective February 29, 1993.

3. The veteran was notified of the grant and her appellate 
rights in a letter of October 1993; and the veteran appealed 
the 10 percent rating that same month. 

4. By Board decision of July 1999, a rating in excess of 
10 percent for PUD with gastritis was denied. 

5. The veteran filed a claim for an increased rating for PUD 
with gastritis, received by VA March 14, 2001. 

6. It was not factually ascertainable prior to 
March 14, 2001, that PUD with gastritis was productive of 
symptomatology moderately severe in degree.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for PUD 
with gastritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7307 (2007).

2. An effective date earlier than March 14, 2001, for a 
40 percent rating for PUD with gastritis is not warranted. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(b)(2)(o)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate her claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the veteran 
within one year of the date of the notice, VA cannot pay or 
provide any benefits based on that application. The revised 
sentence reflects that the information and evidence that the 
veteran is informed that he or she is to provide, must be 
provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued pursuant to a Board remand in May 2006. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran was notified in accordance with Dingess in 
June 2006. Further, since the preponderance of the evidence 
is against the claim, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

In Vazquez-Flores v. Peake, 22 Vet. App. (2008), it was held 
in part that if the Diagnostic Code under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
veteran demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran. 
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Subsequent to receipt of the veteran's claim, the veteran 
received notice in May 2006 as to evidence she should provide 
VA to substantiate her claim. She was told that she should 
provide information as to the effect her PUD with gastritis 
had on her and how it had increased in disability. She was 
told she could submit statements discussing her disabilities' 
symptoms from people who have witnessed how they affect her. 
She was told that VA could assist her in obtaining medical 
records, employment records, and records from other Federal 
agencies. 

In November 2007, the veteran was issued a Supplemental 
Statement of the Case (SSOC) which readjudicated the claim 
and reiterated the rating criteria. She was informed in her 
November 2007 SSOC, that she had 60 days to provide 
additional comments or evidence to support her claim. None 
was received. Thus, any error in failing to provide the 
veteran sufficient notice at the outset did not affect the 
essential fairness of the increased rating claim, and post-
adjudicatory notice rendered any facial non-compliance with 
Vazquez-Flores not prejudicial. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of her claims. The 
record includes service medical evidence, VA medical 
evidence, and statements from the veteran. The veteran was 
also given the opportunity to submit any additional records 
that she may have. There are no known additional records or 
information to obtain. 

A hearing was offered and the veteran declined. As such, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with her 
claims.

Increased Rating 

The veteran contends that PUD with gastritis is more severe 
than the current evaluation reflects. The veteran maintains 
that she is being treated for stomach bacteria which is a new 
symptom related to her PUD. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection was established for PUD with gastritis by 
rating decision of September 1993. A 10 percent rating was 
assigned effective from February 1993. By rating decision of 
July 2002, the veteran's PUD with gastritis was increased 
from 10 percent to 40 percent, effective March 2001. The 
evaluation of this disability has been in effect to this 
date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim. See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7305, for rating of a duodenal ulcer, a 10 percent evaluation 
is warranted for mild recurring symptoms once or twice 
yearly. A rating of 20 percent requires medical evidence of 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or recurring episodes 
with continuous moderate manifestations. To warrant a 40 
percent disability evaluation, the evidence must demonstrate 
moderately severe symptoms, less than severe but with 
impairment of health  of manifested by weight loss and 
anemia; or recurrent incapacitating episodes averaging ten 
days or more in duration at least four or more times per 
year. A 60 percent rating is warranted when the evidence 
shows severe symptoms of impairment with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health. 38 C.F.R. § 4.114, Code 7305 (2006).

For purposes of evaluating conditions in 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer. The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy. "Baseline weight" means the 
average weight for the two-year-period preceding onset of the 
disease. 38 C.F.R. § 4.112.

VA treatment records show that the veteran was seen in 
June 2000. She was seen for many different medical 
complaints, to include PUD. It was noted that she had a 
40 pound weight gain, but records did not relate over what 
period of time. She reported that she had a 
esophagogastroduodenoscopy (EGD) seven years and three years 
prior to her examination, respectively. She was told she had 
scar tissue. She had an upper gastrointestinal series (UGI) 
in 1999. She was provided medication for her condition. 

In December 2000, it was noted that she had gastroesophageal 
reflux disease (GERD) and was prescribed with Zantac, with no 
complaints. It was also noted that she was treated for H-
pylori. In February 2001, the veteran was seen for a routine 
follow-up examination. It was noted that she had GERD. She 
had not refilled her medication since April 2000. She was 
noted to be "better." Her weight was down 3 pounds. 
Physical examination of the abdomen revealed it was soft, 
nontender, not distended, with positive bowel sounds, and no 
masses noted. She was provided with medication for her 
stomach and acid reflux. 

The veteran underwent VA examination in April 2002. She 
complained of flare-ups three to four times a year which 
lasted five to ten days. When she had flare-ups she stated 
that she took Zantac, Pepto-Bismol, and Mylanta. She 
described a flare-up as epigastric cramping with a little 
indigestion with some vomiting and a little diarrhea. She 
also complained of a little indigestion and heartburn during 
flare-ups. She stated that she avoided salt, greasy foods, 
and pork. She had been gaining weight. Her appetite was 
described as good. She had not had any hematemesis, 
hematochezia, or melena. She had positive complaints of 
increased gas, both flatus and belching. She had a positive 
H. pylori in June 2000 and was treated with a two-week 
antibiotic regimen. She also complained of loose, watery 
stool, once a week. 

Physical examination revealed that she weighed 164.6 pounds 
and had a maximum weight of 170 pounds in the past year. She 
was well developed and well nourished. Her abdomen was 
without apparent organomegaly, masses, or tenderness. Bowel 
sounds were normoactive. There was no anemia. Upper GI series 
showed no gastroesophageal reflux seen. The mucosal folds on 
the antrum of the stomach were noted to be slightly thickened 
which maybe due to some gastritis. There was some spasm in 
the duodenal bulb and irregularity which may have been due to 
some duodenitis. No definite ulcers were demonstrated. The 
duodenal loop filled out well without evidence of 
abnormalities. The diagnosis was history of PUD with 
gastritis and duodenitis. 

The veteran underwent VA examination in September 2003. She 
complained of flare-ups 12 to 13 times per year that lasted 5 
to 10 days. A flare-up was described as vomiting, a little 
nausea, bloatedness, and gas in the epigastric area. She had 
epigastric pressure-like pain or cramping associated with the 
flare-ups. Flare-ups were brought on by stress or certain 
foods such as fried foods, sodas, dairy products, or milk. 
She was prescribed Ranitidine 150 mg twice a day. She stated 
that she had diarrhea after flare-ups and used natural 
laxatives for relief. The diarrhea lasted approximately 1 to 
2 days. Her appetite was described as good, but sometimes the 
smell of food made her "sick." Her bowel movements were 
described as normal. There was no blood noted in her stool. 
She stated she had hematemesis 1 or 2 times. 

Physical examination revealed her weight was 161 pounds with 
a maximum weight in the past year of 175 pounds (by history). 
She was well developed and well nourished. Her abdomen was 
soft, slightly protuberant without apparent organomegaly nor 
masses. She related soreness in the epigastric region. There 
was no rebound tenderness. Bowel sounds were normoactive. The 
examiner reviewed the veteran's weight over the past year and 
it showed the veteran's weight was 169 in June 2003. From 
March 2002 through November 2002, her weight averaged 163 to 
166 pounds. She underwent an UGI which showed no definite 
evidence of GERD nor hiatal hernia. Mucosal pattern, contour, 
and peristalsis of the stomach appeared normal. There was 
some prominent mucosal fold and transient spasm in the 
duodenal bulb and duodenal sweep as seen on the previous 
April 2002 UGI. Duodenitis was not fully ruled out. There was 
no anemia shown. The diagnosis was PUD with gastritis (not 
documented on current UGI) and duodenitis per UGI. 

The medical evidence establishes that the symptoms associated 
with the veteran's PUD with gastritis warrant no more than 
the currently assigned 40 percent rating. Although the 
veteran indicated that she had flare-ups 12 to 13 times a 
year which last 5 to 10 days during the flare-ups, there is 
no evidence of hematemesis or melena with manifestations of 
anemia or weight loss productive of definite impairment of 
health. She relates epigastric pain, but none was documented 
in the abdomen region on examination. Moreover, her weight 
has fluctuated between 161 pounds and 169 pounds. She has not 
had substantial weight loss or what is described as minor 
weight loss during the appellate period. Therefore, an 
increased rating under the provisions of diagnostic code 7305 
is not warranted. 

Under diagnostic code 7307, the veteran's gastritis has not 
been shown to be chronic with severe hemorrhages or large or 
ulcerated areas, necessary to warrant a 60 percent rating. 
Slightly thickened folds on the antrum of the stomach which 
may be due to gastritis has been shown but is not 
representative of severe hemorrhages or large ulcerated 
areas, necessary to warrant a 60 percent rating under this 
diagnostic code. Therefore, a 60 percent rating is not 
warranted under diagnostic code 7307. 

Under the foregoing circumstances, a basis upon which to 
assign an evaluation in excess of the 40 percent presently 
assigned for PUD with gastritis has not been shown, and the 
veteran's appeal is denied. 


Earlier Effective Date

The veteran asserts that a 40 percent rating is warranted for 
PUD with gastritis prior to March 14, 2001. She maintains 
that she should have been rated 40 percent for PUD with 
gastritis since 1993, when she was first granted service 
connection for the disability. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2007). These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. § 
3.400(b)(2) (2007).

Generally, the effective date for the grant of an increased 
rating for a service-connected condition shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor. 38 U.S.C.A. 
§ 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 
1999). A claim for increased rating, however, shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The veteran initially filed a claim for entitlement to 
service connection for PUD in March 1993. By rating decision 
of September 1993, service connection for PUD with gastritis 
was granted. A 10 percent rating was awarded, effective 
February 29, 1993, the day following separation from service. 
In October 1993, she was provided notice of the grant of 
service connection, that her rating was 10 percent, and 
notice of her appellate rights. She appealed the 10 percent 
rating by filing a notice of disagreement (NOD) to that 
decision that same month. In July 1999, the Board denied a 
rating in excess of 10 percent for PUD with gastritis. 
No motion for reconsideration, or further action by appellate 
authority was requested or undertaken.

On March 14, 2001, a claim requesting an increased rating for 
PUD with gastritis was received from the veteran. By rating 
decision of July 2002, evaluation of PUD with gastritis was 
increased from 10 percent to 40 percent, effective 
March 14, 2001. 

In this matter, no evidence was submitted or of record within 
the period between the July 1999 Board decision denying an 
increased rating and the March 14, 2001 claim for an 
increased rating for PUD with gastritis, sufficient to rate 
the veteran's POD with gastritis more than 10 percent 
disabling - in particular for the one year prior to receipt 
of her most recent claim. The medical evidence showed from 
June 2000 to February 2001 that she had been treated for H-
pylori and provided medication for GERD with no complaints.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that a freestanding claim for earlier effective dates, once 
the appeal becomes final, attempts to vitiate the rule of 
finality. The Board denied an increased rating for PUD with 
gastritis and in July 1999 and that claim was final. No 
medical evidence after that July 1999 Board decision until 
March 2001 showed evidence of disability warranting a 
40 percent disability. Since the earliest date it was 
ascertainable that an increase in disability had occurred did 
not occur prior to March 14, 2001, an effective date earlier 
than March 14, 2001 for a 40 percent rating for PUD with 
gastritis is not warranted. 

	(CONTINUED ON NEXT PAGE)










ORDER

A rating in excess of 40 percent for PUD with gastritis is 
denied. 

An effective date earlier than March 14, 2001, for a 40 
percent rating for PUD with gastritis is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


